Citation Nr: 1140653	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been presented with which to reopen a service connection claim for a psychiatric condition, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Baltimore, Maryland.  However, it appears that the VARO in Newark, New Jersey has jurisdiction of the case 

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Veteran's service connection claim for bipolar disorder (requiring the presentation of new and material evidence to reopen it) has been more broadly characterized, as reflected on the first page.


FINDINGS OF FACT

1.  In a rating decision issued in March 2005, the RO denied the Veteran's service connection claim for bipolar disorder/manic depression; the Veteran was notified in writing of the RO's determination in March 2005 and he did not appeal it and the decision became final.

2.  Evidence added to the record since the March 2005 rating decision does not relate to an unestablished fact, nor does it raise a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder.



CONCLUSION OF LAW

New and material evidence has not been received to reopen a service connection claim for a psychiatric condition, to include bipolar disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, to provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

With respect to the claim for a psychiatric condition, the Veteran was informed of the relevant law and regulations pertaining to his application to reopen that service connection claim in a November 2006 letter, which included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Specifically, he was advised that new evidence consists of evidence in existence that has been submitted to the VA for the first time.  Material evidence was explained as evidence relating to the reason the claim was previously denied.  The letter also described what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials of the claim.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied claim for residuals of head trauma.  Kent, 20 Vet. App. at 10.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in a letter dated in March 2006.  Subsequent adjudication of the claim on appeal was undertaken in a Statement of the Case (SOC) issued in June 2008 and in a Supplemental SOC issued in August 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist is also satisfied in this case.  The Veteran's service treatment records (STRs) are on file, as are VA records and specifically identified private medical evidence from Fair Oaks Hospital in New Jersey, the Renaissance Institute of Palm Beach, and Palisades Medical Center.  Also on file are statement lay statements from the Veteran, photographs, an article and a 2010 decision from the Social Security Administration.  

No VA psychiatric examination was ever conducted in this case.  In this regard, the Board points out that, VA has no specific duty to conduct an examination with respect to a claim on appeal requiring the presentation of new and material evidence to reopen it, because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

In July 2004, the Veteran filed an original service claim for bipolar disorder and manic depression, indicating that this condition began in 1985 and was treated in 1987, at Fair Oaks Hospital in New Jersey. 

The Veteran's STRs (received in September 2004) reflect that psychiatric evaluation was normal upon enlistment examination of July 1979, and reenlistment examination of May 1984.  A record dated in late October 1987 indicates that the Veteran had attempted suicide through a drug overdose while on leave.  The record indicated that the Veteran admitted to severe, chronic cocaine abuse and had sought treatment at a private rehab facility.  It was further noted that the Veteran would be discharged unless there was any psychiatric contraindication.  An impression of severe cocaine dependence was made and it was further determined that the Veteran was psychiatrically fit for full duty and evidenced no major psychiatric illness.  In November 1987, the Veteran was released from activity duty.  At that time, an examination was conducted which revealed an abnormal psychiatric evaluation, explained as cocaine abuse with severe dependence.  A history of the Veteran's attempted suicide was also noted.  The report indicated that the Veteran was to be separated from service to seek rehab through VA or a private provider.  

The file contains records from the Fair Oaks Hospital dated from 1987 to 1992.  The earliest hospitalization report reflects that the Veteran was a voluntary emergent admission in November 1987, just days after being discharged from service.  He reported increased use of cocaine and alcohol during the past 3 years, escalating after the death of his brother and when his wife left him.  A history of suicide attempts was noted.  Psychological testing was negative for evidence of psychosis, affective disorder, or depression.  Cocaine dependence and polysubstance abuse were diagnosed upon the Veteran's discharge in December 1987.  The Veteran was re-hospitalized from April to June 1988, reportedly due to depressive symptomatology including suicidal ideation following an alcohol and cocaine binge.  Diagnoses of alcohol and cocaine dependence, as well as mixed bipolar disorder, were made.  Following a relapse, the Veteran was again hospitalized from October to December 1991, at which time alcohol and cocaine dependence, as well as mixed bipolar disorder, were again diagnosed.  The Veteran was again hospitalized at Fair Oaks Hospital in March and April 1992.  The final diagnoses included recurrent, severe, cocaine and alcohol dependence, as well as manic bipolar disorder.  

The file contains an October 2004 medical statement from the Renaissance Institute of Palm Beach indicating that the Veteran participated in and completed a chemical dependency treatment program which took place from July to September 1992.

The file contains private medical records dated in July 2004 reflecting that the Veteran was hospitalized following a suicide attempt, manifested by "superficial" razor blade cuts on both arms.  The Veteran reported that he felt depressed after his girlfriend broke up with him.  Bipolar disorder without psychotic features and cocaine abuse were provisionally diagnosed.  

VA records dated from August to October 2004 indicate that the Veteran was undergoing treatment for substance abuse (cocaine and alcohol).  The Veteran reported that his substance abuse began in the Navy at age 25, and was precipitated by the sudden death of his brother.  He indicated that he was sent on his first rehabilitation program on discharge from service, but failed to abstain subsequently.  

A VA examination was conducted in September 2004.  The Veteran gave a history of bipolar disorder, diagnosed in 1988, and attempted suicide by cutting his wrists.  Bipolar disorder was diagnosed.  The Veteran was notified of this determination and his appeal rights in March 2005 and did not timely appeal the decision.  

In a rating action issued in March 2005, the RO denied service connection for bipolar disorder/manic depression, determining that this condition neither occurred in or was caused by service.  

In May 2006, the Veteran filed to reopen the service connection claim for a psychiatric condition.  In support of the claim, he provided copies of his service personnel records and performance evaluations; and duplicate STRs, including a November 1987 service release examination report.  He also provided a lay statement in May 2006, essentially detailing his difficulties in and post-service and attributing those problems to his period of service.  

Also submitted in support of the claim were color photographs of the Veteran's arms, revealing scarring from previous suicide attempts; as well as an article from the New York Post dated in 1984, relating to a U.S. Navy guided missile destroyer which fired warning shots in the path of an Iranian patrol plane. 

In addition, the file contains a favorable decision of the Social Security Administration issued in June 2010, finding the Veteran disabled for the period extending from April 1, 2007 to July 10, 2008, due to conditions identified as: bipolar and personality disorders, diabetes and obesity.  The decision indicated that the Veteran was ineligible for benefits after that date, due to his incarceration for a felony.  This evidence was accompanied by a waiver.

Analysis

The Veteran is seeking to reopen a claim of entitlement to service connection for a psychiatric condition, claimed as bipolar disorder which was initially and previously denied in a rating action issued in March 2005, which was not appealed and became final.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service incurrence will be presumed for certain chronic diseases, such as psychoses, if they are manifest to a compensable degree within the year after active service, subject to rebuttable evidence of service incurrence.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); See also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

With respect to the service connection claim for a psychiatric disorder, after reviewing the record, the Board finds that the additional evidence received since the final March 2005 rating decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  The March 2005 final rating decision denied service connection for bipolar disorder on the basis that there was no evidence showing that the Veteran's psychiatric disorder had been incurred in, or was caused by, active military service.  The evidence on file at that time firmly established that diagnoses of bipolar disorder, and alcohol and cocaine dependence had been made, and that the Veteran had a history of suicide attempts both in service and thereafter.  

However, the evidence received since the March 2005 final rating decision fails to include evidence of service incurrence of a psychiatric disorder, or competent medical evidence or opinion etiologically linking a currently diagnosed psychiatric disorder to service or any incident therein.  Accordingly, there has been no evidence received since the March 2005 rating decision, which by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the service connection claim or raises any reasonable possibility of substantiating the claim.  

With specific attention to the evidence added to the file since the March 2005 rating action, duplicate copies of the Veteran's STRs are not new, as they have been on file since September 2004 and were already considered in conjunction with the March 2005 rating decision,  The Veteran's service personnel records, while new, are not material to the issues of either service incurrence or etiology of the currently claimed psychiatric disorder.  

While photographs of the Veteran's arm scars - presumably due to previous suicide attempts, are new, this evidence is not material.  It was well-established by evidence on file at the time of the March 2005 rating decision that the Veteran had a history of suicide attempts due slashing his wrists and arms.  The photographs do not relate to the material issue of service incurrence or etiology of the claimed psychiatric disorder.  The 1984 article from the New York Post is again new, but also fails to relate to the material issue of service incurrence or etiology of the claimed psychiatric disorder, or specifically to the Veteran in any way.  

Since the March 2005 rating decision, the Veteran has provided a statement (May 2006) and contentions regarding his opinion that an etiological relationship exists between his claimed psychiatric disorder and service (to include any incident therein).  This evidence is essentially cumulative and redundant of contentions made prior to the March 2005 rating decision, and thus is not new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  For purposes of clarification, the Court has held that evidence that is merely cumulative of other evidence in the record is not new and material even if it was not previously associated with the record/considered.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Moreover, in Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  

Finally, evidence from the Social Security Administration, while new, is not material as it fails to relate to the material issue of service incurrence or etiology of the claimed psychiatric disorder.  This evidence included a summary of the Veteran's medical history as presented in the record, concluding that due to several conditions, including bipolar disorder, the Veteran was found to be disabled for the period extending from April 1, 2007 to July 10, 2008.  In Morton v. Principi, 3 Vet. App. 508 (1992), the Court held that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  In a related case, the Court held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus (i.e., a connection to an in-service event), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  Such is the case as concerns the evidence referenced in the summary of evidence accompanying the Social Security Administration decision.  

Significantly, since the March 2005 final rating action, there has been no evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the evidence presented subsequent to the March 2005 rating decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the Veteran's service connection claim for a psychiatric condition, to include bipolar disorder.  38 U.S.C.A. § 5108.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received in conjunction with the claim for service connection for a psychiatric condition, to include bipolar disorder, the claim is not reopened and remains denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


